IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


DAMIEN MIKELL,                            : No. 35 EM 2017
                                          :
                    Petitioner            :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COURT OF COMMON PLEAS OF                  :
PHILADELPHIA COUNTY,                      :
                                          :
                    Respondent            :


                                     ORDER



PER CURIAM

      AND NOW, this 2nd day of May, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED.